OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: May 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Bridgehampton Value Strategies Fund Proxy Voting Record for the Period 7/1/12 - 6/30/13 Issuer's Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Matter Identification Proposal Type Voted Vote Cast For/Against Management Research in Motion RIMM 7/10/2012 Election of directors Timothy Dattels Management No* For For Research in Motion RIMM 7/10/2012 Election of directors Thorsten Heins Management No* For For Research in Motion RIMM 7/10/2012 Election of directors David Kerr Management No* For For Research in Motion RIMM 7/10/2012 Election of directors Claudia Kotchka Management No* For For Research in Motion RIMM 7/10/2012 Election of directors Mike Lazaridis Management No* For For Research in Motion RIMM 7/10/2012 Election of directors Roger Martin Management No* For For Research in Motion RIMM 7/10/2012 Election of directors John Richardson Management No* For For Research in Motion RIMM 7/10/2012 Election of directors Barbara Stymiest Management No* For For Research in Motion RIMM 7/10/2012 Election of directors Prem Watsa Management No* For For Research in Motion RIMM 7/10/2012 Election of directors John Wetmore Management No* For For Research in Motion RIMM 7/10/2012 Ratification of auditors Management No* For For Research in Motion RIMM 7/10/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management No* For For VOXX International Corp VOXX 91829F104 7/19/2012 Election of director Mr. Paul C. Kreuch Jr. Management Yes For For VOXX International Corp VOXX 91829F105 7/19/2012 Election of director Mr. Dennis F. McManus Management Yes For For VOXX International Corp VOXX 91829F106 7/19/2012 Election of director Mr. Peter A. Lesser Management Yes For For VOXX International Corp VOXX 91829F107 7/19/2012 Election of director Mr. John J. Shalam Management Yes For For VOXX International Corp VOXX 91829F108 7/19/2012 Election of director Mr. Patrick M. Lavelle Management Yes For For VOXX International Corp VOXX 91829F109 7/19/2012 Election of director Mr. Charles M. Stoehr Management Yes For For VOXX International Corp VOXX 91829F110 7/19/2012 Election of director Mr. Philip Christopher Management Yes For For VOXX International Corp VOXX 91829F111 7/19/2012 Election of director Mr. Fred S. Klipsch Management Yes For For VOXX International Corp VOXX 91829F112 7/19/2012 Election of director Mr. Ari M. Shalam Management Yes For For VOXX International Corp VOXX 91829F113 7/19/2012 Ratification of auditors, Management Yes For For VOXX International Corp VOXX 91829F114 7/19/2012 Approval of equity incentive plan Management Yes For For VOXX International Corp VOXX 91829F114 7/19/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Endeavour Mining Corp EDV.T 17275R102 10/12/2012 Approving Avion acquisition proposal Management Yes For For Cisco Systems CSCO G3040R141 11/15/2012 Election of directors Mrs. Carol A Bartz Management Yes For For Cisco Systems CSCO G3040R141 11/15/2012 Election of directors Mr. Marc Benioff Management Yes For For Cisco Systems CSCO G3040R141 11/15/2012 Election of directors Mrs. Michele Burns Management Yes For For Cisco Systems CSCO G3040R141 11/15/2012 Election of directors Mr. Larry R. Carter Management Yes For For Cisco Systems CSCO G3040R141 11/15/2012 Election of directors Mr. John T. Chambers Management Yes For For Cisco Systems CSCO G3040R142 11/15/2012 Election of directors Mr. Brian L. Halla Management Yes For For Cisco Systems CSCO G3040R143 11/15/2012 Election of directors Dr. John L. Hennessy Management Yes For For Cisco Systems CSCO G3040R144 11/15/2012 Election of directors Dr. Kristina M. Johnson Management Yes For For Cisco Systems CSCO G3040R141 11/15/2012 Election of directors Mr. Richard M. Kovacevich Management Yes For For Cisco Systems CSCO G3040R142 11/15/2012 Election of directors Mr. Roderick C. McGeary Management Yes For For Cisco Systems CSCO G3040R143 11/15/2012 Election of directors Mr. Arun Sarin Management Yes For For Cisco Systems CSCO G3040R144 11/15/2012 Election of directors Mr. Steven M. West Management Yes For For Cisco Systems CSCO G3040R144 11/14/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Cisco Systems CSCO G3040R145 11/15/2012 Ratification of auditors Management Yes For For Cisco Systems CSCO G3040R146 11/15/2012 Shareholder Proposal #1 Management Yes Against For Cisco Systems CSCO G3040R147 11/15/2012 Shareholder Proposal #2 Management Yes Against For Corinthian Colleges, Inc COCO 11/14/2012 Election of directors Mr. Paul R. St. Pierre Management Yes For For Corinthian Colleges, Inc COCO 11/14/2012 Election of directors Mrs. Linda Arey Skladany Management Yes For For Corinthian Colleges, Inc COCO 11/14/2012 Election of directors Mr. Roberty Lee Management Yes For For Corinthian Colleges, Inc COCO 11/14/2012 Election of directors Mr. Jack D. Massimino Management Yes For For Corinthian Colleges, Inc COCO 11/14/2012 Election of directors Mr. Terry O. Hartshorn Management Yes For For Corinthian Colleges, Inc COCO 11/14/2012 Election of directors Mr. Timothy J. Sullivan Management Yes For For Corinthian Colleges, Inc COCO 11/14/2012 Election of directors Mrs. Sharon P. Robinson Management Yes For For Corinthian Colleges, Inc COCO 11/14/2012 Election of directors Mr. Hank Adler Management Yes For For Corinthian Colleges, Inc COCO 11/14/2012 Election of directors Mr. John M. Dioniso Management Yes For For Corinthian Colleges, Inc COCO 11/14/2012 Election of directors Mrs. Alice T. Kane Management Yes For For Corinthian Colleges, Inc COCO 11/14/2012 Approval of employee share purchase, Management Yes Against Against Corinthian Colleges, Inc COCO 11/14/2012 Ratification of auditors Management Yes For For Corinthian Colleges, Inc COCO 11/14/2012 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against TELENAV, INC. TNAV 11/27/2012 Election of directors Dr. HP Jin Management Yes For For TELENAV, INC. TNAV 11/27/2012 Election of directors Joseph M. Zaelit Management Yes For For TELENAV, INC. TNAV 11/27/2012 Amendment to Equity incentive plan Management Yes Against Against TELENAV, INC. TNAV 11/27/2012 Approve material terms of the Bonus Plan Management Yes For For TELENAV, INC. TNAV 11/27/2012 Name change to Telenav, Inc. from TeleNav, Inc. Management Yes For For TELENAV, INC. TNAV 11/27/2012 Ratification of auditors Management Yes For For CGA Mining CGA.T N/A 12/28/2012 Approving B2Gold Corp acquisition proposal Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P107 2/8/2013 Election of directors Mr. Jimmy S.M. Lee Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P108 2/8/2013 Election of directors Mr. Scott D. Howarth Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P109 2/8/2013 Election of directors Mr. Kong Yeu Han Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P110 2/8/2013 Election of directors Mr. Paul Chien Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P111 2/8/2013 Election of directors Mr. Jonathan Khazam Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P112 2/8/2013 Election of directors Mr. Keith McDonald Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P113 2/8/2013 Election of directors Mr. Stephen Pletcher Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P114 2/8/2013 Election of directors Mr. Bruce Wooley Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P114 2/8/2013 Election of directors Mr. John Zimmerman Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P115 2/8/2013 Approval of an amendment to the 2007 Incentive Compensation Plan Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P116 2/8/2013 Ratification of auditors Management Yes For For INTEGRATED SILICON SOLUTION, INC. ISSI 45812P116 2/8/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For INSTEEL INDUSTRIE, INC. IIIN 45774W108 2/12/2013 Election of directors Mr. C. Richar Vaughn Management Yes For For INSTEEL INDUSTRIE, INC. IIIN 45774W109 2/12/2013 Election of directors Mr. Louis E. Hannen Management Yes For For INSTEEL INDUSTRIE, INC. IIIN 45774W110 2/12/2013 Ratification of auditors Management Yes For For INSTEEL INDUSTRIE, INC. IIIN 45774W109 2/12/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Apple Inc. AAPL 2/26/2013 Election of directors Mr. William Campbell Management Yes For For Apple Inc. AAPL 2/26/2013 Election of directors Mr. William Campbell Management Yes For For Apple Inc. AAPL 2/26/2013 Election of directors Mr. William Campbell Management Yes For For Apple Inc. AAPL 2/26/2013 Election of directors Mr. William Campbell Management Yes For For Apple Inc. AAPL 2/26/2013 Election of directors Mr. William Campbell Management Yes For For Apple Inc. AAPL 2/26/2013 Election of directors Mr. William Campbell Management Yes For For Apple Inc. AAPL 2/26/2013 Election of directors Mr. William Campbell Management Yes For For Apple Inc. AAPL 2/26/2013 Election of directors Mr. William Campbell Management Yes For For Apple Inc. AAPL 2/26/2013 Amend Articles Regarding certain language, eliminate "Blank Check", Preferred Stock, Establish PAR value for common stock. Management Yes For For Apple Inc. AAPL 2/26/2013 Ratification of auditors Management Yes For For Apple Inc. AAPL 2/26/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Apple Inc. AAPL 2/26/2013 Shareholder Proposal #1 Management Yes Against For Apple Inc. AAPL 2/26/2013 Shareholder Proposal #2 Management Yes Against For BIOMETIC THERAPEUTICS, INC. (BMTI) BMTI 09064X101 2/26/2013 Approving WMGI merger Management Yes For For HEICO CORP-CLASS A HEI.A 3/26/2013 Election of directors Adolfo Henriques Management Yes For For HEICO CORP-CLASS A HEI.A 3/26/2013 Election of directors Samuel L. Higginbottom Management Yes For For HEICO CORP-CLASS A HEI.A 3/26/2013 Election of directors Mark H. Hildebrandt Management Yes For For HEICO CORP-CLASS A HEI.A 3/26/2013 Election of directors Wolfgang Mayrhuber Management Yes For For HEICO CORP-CLASS A HEI.A 3/26/2013 Election of directors Eric A. Mendelson Management Yes For For HEICO CORP-CLASS A HEI.A 3/26/2013 Election of directors Laurans A. Mendelson Management Yes For For HEICO CORP-CLASS A HEI.A 3/26/2013 Election of directors Victor H. Mendelson Management Yes For For HEICO CORP-CLASS A HEI.A 3/26/2013 Election of directors Dr. Alan Schriesheim Management Yes For For HEICO CORP-CLASS A HEI.A 3/26/2013 Election of directors Frank J. Schwitter Management Yes For For HEICO CORP-CLASS A HEI.A 3/26/2013 Ratification of auditors Management Yes For For CITIGROUP INC. C 4/23/2013 Election of directors Michael L. Corbat Management Yes For For CITIGROUP INC. C 4/23/2013 Election of directors Franz B. Humer Management Yes For For CITIGROUP INC. C 4/23/2013 Election of directors Robert L. Joss Management Yes For For CITIGROUP INC. C 4/23/2013 Election of directors Michael E. O'Neil Management Yes For For CITIGROUP INC. C 4/23/2013 Election of directors Judith Rodin Management Yes For For CITIGROUP INC. C 4/23/2013 Election of directors Robert L. Ryan Management Yes For For CITIGROUP INC. C 4/23/2013 Election of directors Anthony M. Santomero Management Yes For For CITIGROUP INC. C 4/23/2013 Election of directors Joan E. Spero Management Yes For For CITIGROUP INC. C 4/23/2013 Election of directors Diana L. Taylor Management Yes For For CITIGROUP INC. C 4/23/2013 Election of directors William S. Thompson Jr. Management Yes For For CITIGROUP INC. C 4/23/2013 Election of directors Ernestor Zedillo Pone de Leon Management Yes For For CITIGROUP INC. C 4/23/2013 Ratification of auditors Management Yes For For CITIGROUP INC. C 4/23/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against CITIGROUP INC. C 4/23/2013 Amendment to Equity incentive plan Management Yes For For CITIGROUP INC. C 4/23/2013 Stock Holder Proposal #1 Management Yes Against For CITIGROUP INC. C 4/23/2013 Stock Holder Proposal #2 Management Yes Against For CITIGROUP INC. C 4/23/2013 Stock Holder Proposal #3 Management Yes Against For HUMANA INC. HUM 4/23/2013 Election of directors Bruce D. Broussard Management Yes For For HUMANA INC. HUM 4/23/2013 Election of directors Frank A. D'Amelio Management Yes For For HUMANA INC. HUM 4/23/2013 Election of directors W. Roy Dunbar Management Yes For For HUMANA INC. HUM 4/23/2013 Election of directors Kurt J. Hilzinger Management Yes For For HUMANA INC. HUM 4/23/2013 Election of directors David A. Jones Jr. Management Yes For For HUMANA INC. HUM 4/23/2013 Election of directors Michael B. McCallister Management Yes For For HUMANA INC. HUM 4/23/2013 Election of directors William J. McDonald Management Yes For For HUMANA INC. HUM 4/23/2013 Election of directors William E. Mitchell Management Yes For For HUMANA INC. HUM 4/23/2013 Election of directors David B. Nash MD Management Yes For For HUMANA INC. HUM 4/23/2013 Election of directors James J. O'Brien Management Yes For For HUMANA INC. HUM 4/23/2013 Election of directors Marissa T. Peterson Management Yes For For HUMANA INC. HUM 4/23/2013 Ratification of auditors Management Yes For For HUMANA INC. HUM 4/23/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For HUMANA INC. HUM 4/23/2013 Stock Holder Proposal #1 Management Yes Against For NEWMONT MINING CORP NEM 4/24/2013 Election of directors B.R Brock Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Election of directors J.K. Bucknor Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Election of directors V.A. Calarco Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Election of directors J.A. Carrabba Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Election of directors N. Doyle Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Election of directors G.J Goldberg Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Election of directors V.M. Hagen Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Election of directors J. Nelson Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Election of directors D.C. Roth Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Election of directors S.R. Thompson Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Ratification of auditors Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Amendment to Equity incentive plan Management Yes For For NEWMONT MINING CORP NEM 4/24/2013 Approve Performance Pay Plan Management Yes For For UR ENERGY INC. URG 91688R108 4/25/2013 Election of directors Jeffrey T. Klenda Management No*** For For UR ENERGY INC. URG 91688R108 4/25/2013 Election of directors Wayne W. Heili Management No*** For For UR ENERGY INC. URG 91688R108 4/25/2013 Election of directors James M. Franklin Management No*** For For UR ENERGY INC. URG 91688R108 4/25/2013 Election of directors W. William Boberg Management No*** For For UR ENERGY INC. URG 91688R108 4/25/2013 Election of directors Paul Macdonell Management No*** For For UR ENERGY INC. URG 91688R108 4/25/2013 Election of directors Thomas Parker Management No*** For For UR ENERGY INC. URG 91688R108 4/25/2013 Ratification of auditors Management No*** For For UR ENERGY INC. URG 91688R108 4/25/2013 Restricted Share Unit (RSU) Plan Resolution Management No*** For For NVIDIA CORP NVDA 67066G104 5/6/2013 Election of directors Tench Coxe Management Yes For For NVIDIA CORP NVDA 67066G104 5/6/2013 Election of directors James C. Gaither Management Yes For For NVIDIA CORP NVDA 67066G104 5/6/2013 Election of directors Jen-Hsun Huang Management Yes For For NVIDIA CORP NVDA 67066G104 5/6/2013 Election of directors Mark L. Perry Management Yes For For NVIDIA CORP NVDA 67066G104 5/6/2013 Election of directors A. Brooke Seawell Management Yes For For NVIDIA CORP NVDA 67066G104 5/6/2013 Election of directors MarkA. Stevens Management Yes For For NVIDIA CORP NVDA 67066G104 5/6/2013 Amendment to Equity incentive plan Management Yes For For NVIDIA CORP NVDA 67066G104 5/6/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For NVIDIA CORP NVDA 67066G104 5/6/2013 Ratification of auditors Management Yes For For IMATION CORP IMN 45245A107 5/6/2013 Election of directors Theodore H. Bunting, Jr. Management Yes Against Against IMATION CORP IMN 45245A108 5/6/2013 Election of directors William G. LaPerch Management Yes Against Against IMATION CORP IMN 45245A109 5/6/2013 Ratification of auditors Management Yes For For IMATION CORP IMN 45245A109 5/6/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against IMATION CORP IMN 45245A109 5/6/2013 Amendment to Equity incentive plan Management Yes Against Against BANK OF AMERICA BAC 5/6/2013 Election of directors Sharon L. Allen Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors Susan S. Bies Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors Jack O. Bovender Jr. Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors Frank P. Bramble, Sr. Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors Arnold W. Donald Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors Charles K. Gifford Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors Charles O. Holliday, Jr. Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors Linda P. Hudson Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors Monica C. Lozano Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors Thomas J. May Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors Brian T. Moynihan Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors Linel L. Nowell, III Management Yes For For BANK OF AMERICA BAC 5/6/2013 Election of directors R. David Yost Management Yes For For BANK OF AMERICA BAC 5/6/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For BANK OF AMERICA BAC 5/6/2013 Ratification of auditors Management Yes For For BANK OF AMERICA BAC 5/6/2013 Stock Holder Proposal #1 - Report on political contributions Management Yes Against For BANK OF AMERICA BAC 5/6/2013 Stock Holder Proposal #2 - Proxy Access Management Yes Against For BANK OF AMERICA BAC 5/6/2013 Stock Holder Proposal #3- Multiple Board Service Management Yes Against For BANK OF AMERICA BAC 5/6/2013 Stock Holder Proposal #4- Report on political contributions Management Yes Against For BANK OF AMERICA BAC 5/6/2013 Stock Holder Proposal #5- Report on Mortgage Servicing Management Yes Against For KINROSS GOLD CORP KGC 5/6/2013 Election of directors John A. Brough Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Election of directors John K. Carrington Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Election of directors John M.H. Huxley Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Election of directors Kenneth C. Irving Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Election of directors John A. Keyes Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Election of directors John A. Macken Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Election of directors Catherine McLeod-Seltzer Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Election of directors John E. Oliver Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Election of directors Una M. Power Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Election of directors Terence C.W. Reid Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Election of directors Paul Rollinson Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Election of directors Ruth G. Woods Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Ratification of auditors Management Yes For For KINROSS GOLD CORP KGC 5/6/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For W&T OFFSHORE WTI 92922P106 5/6/2013 Election of directors Virginia Boulet Management Yes For For W&T OFFSHORE WTI 92922P106 5/6/2013 Election of directors Robert I. Israel Management Yes For For W&T OFFSHORE WTI 92922P106 5/6/2013 Election of directors Stuart B. Katz Management Yes For For W&T OFFSHORE WTI 92922P106 5/6/2013 Election of directors Tracy W. Krohn Management Yes For For W&T OFFSHORE WTI 92922P106 5/6/2013 Election of directors S. James Nelson Jr. Management Yes For For W&T OFFSHORE WTI 92922P106 5/6/2013 Election of directors B. Frank Stanley Management Yes For For W&T OFFSHORE WTI 92922P106 5/6/2013 Amendment to Equity incentive plan Management Yes For For W&T OFFSHORE WTI 92922P106 5/6/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For W&T OFFSHORE WTI 92922P106 5/6/2013 Ratification of auditors Management Yes For For APACHE CORPORATION APA 5/14/2013 Election of directors Eugene C. Fiedorek Management Yes For For APACHE CORPORATION APA 5/14/2013 Election of directors Chansoo Joung Management Yes For For APACHE CORPORATION APA 5/14/2013 Election of directors William C. Montgomery Management Yes For For APACHE CORPORATION APA 5/14/2013 Ratification of auditors Management Yes For For APACHE CORPORATION APA 5/14/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against APACHE CORPORATION APA 5/14/2013 Amendment to Equity incentive plan Management Yes For For APACHE CORPORATION APA 5/14/2013 Amendment to certificate of incorporation- requiring all board members to run for re-election every year. Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Election of directors Richard L. Armitage Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Election of directors Richard H. Auchineleck Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Election of directors James E. Copeland Jr. Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Election of directors Jody L. Freeman Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Election of directors Gay Huey Evans Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Election of directors Ryan M. Lance Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Election of directors Mohd H. Marican Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Election of directors Robert A. Niblock Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Election of directors Harald J. Norvik Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Election of directors William E. Wade, Jr. Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Ratification of auditors Management Yes For For CONOCOPHILLIPS COP 20825C104 5/14/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against CONOCOPHILLIPS COP 20825C104 5/14/2013 Stockholder Proposal #1- Report on Grassroots Lobbying Expenditures Management Yes Against For CONOCOPHILLIPS COP 20825C104 5/14/2013 Stockholder Proposal #2- Greenhouse Gas Reduction Targets Management Yes Against For CONOCOPHILLIPS COP 20825C104 5/14/2013 Stockholder Proposal #3- Gender Identity Non-Discrimination Management Yes Against For TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Election of directors John Chenault Management Yes Against Against TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Election of directors Richard S. Hill Management Yes Against Against TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Election of directors John HF Miner Management Yes Against Against TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Election of directors David C Nagel Management Yes Against Against TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Election of directors Christopher A. Seams Management Yes Against Against TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Election of directors Timothy J. Stultz Management Yes Against Against TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Election of directors George Cwynar Starboard (7.58% owner)board member reccomendations. Yes For Against TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Election of directors Thomas Lacey Starboard (7.58% owner)board member reccomendations. Yes For Against TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Election of directors George A. Riedel Starboard (7.58% owner)board member recommendations. Yes For Against TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Election of directors Donald E. Stout Starboard (7.58% owner)board member recommendations. Yes For Against TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Ratification of auditors Management Yes For For TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Approve amendment to the employee stock purchase plan Management Yes For For TESSERA TECHNOLOGIES INC. (TSRA) TSRA 88164L100 5/20/2013 Approve amendment to the International employee stock purchase plan Management Yes For For NII HOLDINGS INC. NIHD 62913F201 5/22/2013 Election of directors Donald Guthrie Management Yes For For NII HOLDINGS INC. NIHD 62913F201 5/22/2013 Election of directors Steven M. Shindler Management Yes For For NII HOLDINGS INC. NIHD 62913F201 5/22/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For NII HOLDINGS INC. NIHD 62913F201 5/22/2013 Approve amendment to the company's incentive compensation plan Management Yes For For NII HOLDINGS INC. NIHD 62913F201 5/22/2013 Amendment to certificate of incorporation- requiring all board members to run for re-election every year. Management Yes For For NII HOLDINGS INC. NIHD 62913F201 5/22/2013 Ratification of auditors Management Yes For For HAWAIIAN HOLDINGS, INC HA 5/23/2013 Election of directors Lawrence S. Hershfield Management Yes For For HAWAIIAN HOLDINGS, INC HA 5/23/2013 Election of directors Mark B. Dunkerley Management Yes For For HAWAIIAN HOLDINGS, INC HA 5/23/2013 Election of directors Gregory S. Anderson Management Yes For For HAWAIIAN HOLDINGS, INC HA 5/23/2013 Election of directors Randall L. Jenson Management Yes For For HAWAIIAN HOLDINGS, INC HA 5/23/2013 Election of directors Bert T. Kobayashi, Jr. Management Yes For For HAWAIIAN HOLDINGS, INC HA 5/23/2013 Election of directors Tomoyuki Moriizumi Management Yes For For HAWAIIAN HOLDINGS, INC HA 5/23/2013 Election of directors Crystal K. Rose Management Yes For For HAWAIIAN HOLDINGS, INC HA 5/23/2013 Election of directors Richard N. Zwern Management Yes For For HAWAIIAN HOLDINGS, INC HA 5/23/2013 Ratification of auditors Management Yes For For HAWAIIAN HOLDINGS, INC HA 5/23/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CHEVRON CORP CVX 5/29/2013 Election of directors Linnet F. Deily Management Yes For For CHEVRON CORP CVX 5/29/2013 Election of directors Robert E. Denham Management Yes For For CHEVRON CORP CVX 5/29/2013 Election of directors Alice P. Gast Management Yes For For CHEVRON CORP CVX 5/29/2013 Election of directors Enrique Hernandez Jr. Management Yes For For CHEVRON CORP CVX 5/29/2013 Election of directors George L. Kirkland Management Yes For For CHEVRON CORP CVX 5/29/2013 Election of directors Charles W. Moormand IV Management Yes For For CHEVRON CORP CVX 5/29/2013 Election of directors Kevin W. Sharer Management Yes For For CHEVRON CORP CVX 5/29/2013 Election of directors John G. Stumpf Management Yes For For CHEVRON CORP CVX 5/29/2013 Election of directors Ronald D. Sugar Management Yes For For CHEVRON CORP CVX 5/29/2013 Election of directors Carl Ware Management Yes For For CHEVRON CORP CVX 5/29/2013 Election of directors John S. Watson Management Yes For For CHEVRON CORP CVX 5/29/2013 Ratification of auditors Management Yes For For CHEVRON CORP CVX 5/29/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against CHEVRON CORP CVX 5/29/2013 Approve amendment to the company's incentive compensation plan Management Yes For For CHEVRON CORP CVX 5/29/2013 Stock Holder Proposal #1- requesting an annual report on shale energy operations Management Yes Against For CHEVRON CORP CVX 5/29/2013 Stock Holder Proposal #2 - Proposing a report on offshore oil wells Management Yes Against For CHEVRON CORP CVX 5/29/2013 Stock Holder Proposal #3 - Proposing a report on climate risk Management Yes Against For CHEVRON CORP CVX 5/29/2013 Stock Holder Proposal #4 - Proposing a report on lobbying disclosures Management Yes Against For CHEVRON CORP CVX 5/29/2013 Stock Holder Proposal #5 - Proposing a report on lobbying disclosures Management Yes Against For CHEVRON CORP CVX 5/29/2013 Stock Holder Proposal #6 - Proposal on cumulative voting Management Yes Against For CHEVRON CORP CVX 5/29/2013 Stock Holder Proposal #7 - Proposal amending bylaws giving holder of 10% common shares or more the right to call a special meeting Management Yes Against For CHEVRON CORP CVX 5/29/2013 Stock Holder Proposal #8 - Elect an independent director with an expertise with the environmental Management Yes Against For CHEVRON CORP CVX 5/29/2013 Stock Holder Proposal #9 - Shareholder suggests that the current country selection is opaque, suggest amendment Management Yes Against For MAGNACHIP SEMICONDUCTOR INC. MX 55933J203 5/29/2013 Election of directors Randal Klein Management No* For For MAGNACHIP SEMICONDUCTOR INC. MX 55933J203 5/29/2013 Election of directors Nader Tavakoli Management No* For For MAGNACHIP SEMICONDUCTOR INC. MX 55933J203 5/29/2013 Ratification of auditors Management No* For For MCMORAN EXPLORATION MMR 6/2/2013 Merger agreement Management Yes For For Endeavour Mining Corp. EDV.T N/A 6/3/2013 Election of Directors Michael E. Beckett Management Yes For For Endeavour Mining Corp. EDV.T N/A 6/3/2013 Election of Directors Jorge L. Gamarci Management Yes For For Endeavour Mining Corp. EDV.T N/A 6/3/2013 Election of Directors Dr. Antony Harwood Management Yes For For Endeavour Mining Corp. EDV.T N/A 6/3/2013 Election of DirectorsIan Henderson Management Yes For For Endeavour Mining Corp. EDV.T N/A 6/3/2013 Election of Directors Wayne McManus Management Yes For For Endeavour Mining Corp. EDV.T N/A 6/3/2013 Election of Directors Neil Woodyer Management Yes For For Endeavour Mining Corp. EDV.T N/A 6/3/2013 Ratification of auditors Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors Daniel F. Akerson Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors David Bonderman Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors Enroll B. Davis, Jr. Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors Stephen J. Girsky Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors E. Neville Isdell Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors Robert D. Krebs Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors Kathryn V. Marinello Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors Michael G. Mullen Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors James J. Mulva Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors Patricia F. Russon Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors Thomas M. Schoewe Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors Theodore M. Solso Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors Carol M. Stephenson Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Election of directors Cynthia A. Telles Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Ratification of auditors Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Stock Holder Proposal #1- Requesting an independent board Chairman Management Yes For For GENERAL MOTORS GM 37045V100 6/4/2013 Stock Holder Proposal #2 - Requesting executive stock retention Management Yes For For GSE SYSTEMS GVP 36227K106 6/10/2013 Election of directors James A. Eberle Management Yes For For GSE SYSTEMS GVP 36227K106 6/10/2013 Election of directors Jerome I. Feldman Management Yes For For GSE SYSTEMS GVP 36227K106 6/10/2013 Election of directors Christopher D. Sorrells Management Yes For For GSE SYSTEMS GVP 36227K106 6/10/2013 Ratification of auditors Management Yes For For GSE SYSTEMS GVP 36227K106 6/10/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CROCS INC. CROX 6/11/2013 Election of directors Raymond D. Croghan Management Yes For For CROCS INC. CROX 6/11/2013 Election of directors Peter A. Jacobi Management Yes For For CROCS INC. CROX 6/11/2013 Election of directors Doreen A. Wright Management Yes For For CROCS INC. CROX 6/11/2013 Ratification of auditors Management Yes For For B2 Gold Corp. BTO.T 11777Q209 6/12/2013 Set number of of direcotrs at 8 Management Yes For For B2 Gold Corp. BTO.T 11777Q209 6/12/2013 Election of directors Clive Johnson Management Yes For For B2 Gold Corp. BTO.T 11777Q209 6/12/2013 Election of directors Robert Cross Management Yes For For B2 Gold Corp. BTO.T 11777Q209 6/12/2013 Election of directors Robert Gayton Management Yes For For B2 Gold Corp. BTO.T 11777Q209 6/12/2013 Election of directors Barry Rayment Management Yes For For B2 Gold Corp. BTO.T 11777Q209 6/12/2013 Election of directors Jerry Korpan Management Yes For For B2 Gold Corp. BTO.T 11777Q209 6/12/2013 Election of directors John Ivany Management Yes For For B2 Gold Corp. BTO.T 11777Q209 6/12/2013 Election of directors Bongani Mtshisi Management Yes For For B2 Gold Corp. BTO.T 11777Q209 6/12/2013 Election of directors Michael Carrick Management Yes For For B2 Gold Corp. BTO.T 11777Q209 6/12/2013 Ratification of auditors Management Yes For For INUVO INUV 46122W204 6/26/2013 Election of directors Charles L. Pope Management Yes For For INUVO INUV 46122W204 6/26/2013 Ratification of auditors Management Yes For For INUVO INUV 46122W204 6/26/2013 Election of directors and Ratification of Mayer Hoffman McCann as the accounting firm Management Yes For For INUVO INUV 46122W204 6/26/2013 Election of directors and Ratification of Mayer Hoffman McCann as the accounting firm Management Yes For For Footnotes: * Not voted because of Advisor process fault. ** Not voted because proxy ballot was received late by Advisor. *** Not voted because proxy ballot was not received by Advisor. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date August 1, 2013 * Print the name and title of each signing officer under his or her signature.
